                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

UNITED STATES OF AMERICA                           )
                                                   )       Case No. 1:10-cr-158-004
v.                                                 )
                                                   )       Judge Collier/Steger
JASON CRAIG LANGSTON                               )

                              MEMORANDUM AND ORDER

       JASON CRAIG LANGSTON (“Defendant”) came before the Court for an initial
appearance on October 1, 2018, in accordance with Rule 32.1 of the Federal Rules of Criminal
Procedure on the Petition for Warrant for Offender under Supervision (“Petition”)[Doc. 287].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment
to the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED Attorney Jackson Whetsel with Federal Defender
Services of Eastern Tennessee, Inc. to represent Defendant.

        Defendant was furnished with a copy of the Petition, and had an opportunity to review
that document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA Kyle Wilson
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
that he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. Defendant conferred with his counsel and
requested a detention hearing.

       The Court conducted the detention hearing on October 3, 2018. Defendant was
represented by Jackson Whetsel at this hearing, and the Government was represented by AUSA
Jay Woods. The Government relied upon the testimony of United States Probation Officer Kim
Williams, as well as the sworn Petition executed by Officer Williams and Supervising United
States Probation Officer Kevin Matherly, which includes a recitation of the violations of
conditions of supervision committed by Defendant (i.e., Defendant shall not illegally possess or
use a controlled substance; Defendant shall not commit another federal, state or local crime;
Defendant shall work regularly at a lawful occupation; Defendant shall notify the probation

                                               1
officer at least ten days prior to any change in residence or employment; Defendant shall
participate in a program of testing and/or treatment for drug and/or alcohol abuse, as directed by
the probation officer until such time as Defendant is released from the program by the probation
officer; Defendant shall participate in a program of mental health treatment, as directed by the
probation officer). Defendant’s counsel, Jackson Whetsel, cross-examined Officer Williams.
Counsel for both sides were given an opportunity to argue for and against detention.

        The undersigned finds that Defendant tested positive for illegal drug use on four
occasions, and was arrested for a new felony drug charge which was later reduced to a
misdemeanor offense for possession of marijuana. Defendant has also failed to cooperate with
the drug testing requirement imposed upon him, and has been untruthful with the probation
officer and representatives of CADAS. Finally, Defendant has failed to follow requirements
that he undergo mental health treatment.

        The Court finds that the evidence establishes probable cause to believe that Defendant
has committed violations of his conditions of supervised release, and that he has failed to
demonstrate by clear and convincing evidence that he does not pose a danger to any other person
or to the community. The Court does not find that Defendant poses a risk of flight.
Consequently, the Court GRANTED the Government’s oral motion to detain Defendant pending
disposition of the Petition.

       It is, therefore, ORDERED that:

           1. The Government’s motion that Defendant be DETAINED WITHOUT
              BAIL pending his revocation hearing before Judge Collier is GRANTED.

           2. Defendant shall remain in custody pending the revocation hearing before
              Judge Collier on October 17, 2018 at 2:00 p.m.

           3. The U.S. Marshal's Service shall make arrangements to transport
              Defendant to the revocation hearing before United States District Judge
              Collier on October 17, 2018, at 2:00 p.m.

       ENTER.


                                             CHRISTOPHER H. STEGER
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
